NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

REINA ELIZABETH MARTINEZ-DE                     No.    18-72779
HERNANDEZ,
                                                Agency No. A206-898-080
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ and HURWITZ, Circuit Judges.

      Reina Elizabeth Martinez-De Hernandez, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

summarily affirming an immigration judge’s order denying her application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims

of due process violations in immigration proceedings. Jiang v. Holder, 754 F.3d
733, 738 (9th Cir. 2014). We also review questions of law de novo, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny the petition for review.

      Martinez-De Hernandez’s challenges to the BIA’s streamlining procedure

fail. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir. 2003)

(concluding that the BIA did not violate petitioners’ due process rights by

streamlining their appeal); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error to prevail on a due process claim).

      The agency did not err in determining that Martinez-De Hernandez failed to

establish membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d
1125, 1131 (9th Cir. 2016) (in order to demonstrate membership in a particular

group, “[t]he applicant must ‘establish that the group is (1) composed of members

who share a common immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question.’” (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014))). Substantial evidence supports the agency’s


                                         2                                       18-72779
conclusion that Martinez-De Hernandez failed to establish she would otherwise be

persecuted on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Martinez-De Hernandez’s asylum and withholding

of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

Martinez-De Hernandez failed to show it is more likely than not she will be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         3                                    18-72779